t c memo united_states tax_court milo l and sharlyn k shellito petitioners v commissioner of internal revenue respondent docket no filed date frank w bastian and reggie l wegner for petitioners peter n scharff for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively and a dollar_figure accuracy-related_penalty under sec_6662 for the issues for decision are 1all rule references are to the tax_court rules_of_practice continued whether petitioners are entitled for and to deduct under sec_162 amounts they claimed for employee benefit programs on schedules f profit or loss from farming and whether petitioners are liable for the sec_6662 accuracy- related penalty for findings_of_fact the parties have stipulated some facts which we incorporate herein when they petitioned the court petitioners resided in kansas during the years at issue and for an unspecified period before then petitioners were married with two dependent_children hereinafter references to petitioner are to milo shellito and references to mrs shellito are to sharlyn shellito petitioner has engaged in a farming_business since about in and his farming operation covered about big_number acres most of this land he leased from his father or other parties petitioners jointly owned about acres they also jointly owned three pickup trucks that were used on the farm petitioner individually owned other farm equipment including a tractor and a combine petitioners held a joint checking account they each wrote checks from the account to pay expenses during and continued and procedure and all section references are to the internal_revenue_code in effect for the years at issue numbers have been rounded to the nearest dollar prior years a number of commercial agricultural loans were taken out to finance petitioner’s farming operations both petitioners signed most of the promissory notes for the loans mrs shellito has assisted on the farm since at least the nature of her services has remained fairly constant over time before during and after the years at issue her services included assisting with the planting and harvesting of crops operating tractors and equipment feeding and caring for cattle building and repairing fencing maintaining and performing basic equipment repairs running various errands and performing accounting and bookkeeping services before at least mrs shellito received no compensation_for these services in upon the advice of his banker petitioner engaged a certified_public_accountant c p a to prepare taxes and perform payroll services for the farming_business the c p a advised petitioner that he could qualify for an employee medical reimbursement plan if mrs shellito were petitioner’s employee the c p a created a document which petitioners signed on or about date the document states employment agreement agreement made effective as of date by milo shellito to employee sharlyn shellito employer is engaged_in_the_business_of_farming at the following address employer employs engages and hires employee as a hired hand to operate farm machinery work and handle cattle do repairs run errands and another farm related chores and employee accepts and agrees to such hiring engagement and employment subject_to the orders advice and directions of employer the employer has the right to terminate the employee at anytime the employee has the right to quit at anytime the c p a helped petitioners fill out a preprinted application_for agriplan bizplan a medical expense reimbursement plan which offered medical expense reimbursements to eligible employees petitioner signed this application on date the application lists mrs shellito as the only eligible_employee of petitioner it indicates that available benefits for mrs shellito were to consist of unlimited reimbursement of health insurance premiums for her and her family reimbursement of up to dollar_figure of out-of-pocket medical_expenses for her and her family and dollar_figure of term life_insurance for mrs shellito also on date an individual checking account was opened in mrs shellito’s name acting on the c p a ’s advice on date and each month thereafter in and petitioner wrote mrs shellito a dollar_figure check from their joint checking account which she deposited into her individual checking account the memo line on most of the checks and each accompanying deposit ticket stated that the check represented wages or salary mrs shellito used these funds to pay for 2there is no indication in the record that petitioner ever provided mrs shellito any term life_insurance medical_care for herself petitioner and their dependent_children items and tax treatment for the part of after date mrs shellito paid dollar_figure in expenses for medical_care and health insurance premiums for herself petitioner and their dependent_children as follows expense premium out-of-pocket medical expense sec_1 medical mileage insurance premium sec_2 total amount dollar_figure big_number big_number 1this amount includes dollar_figure that mrs shellito paid from her separate checking account and dollar_figure that she paid directly from petitioners’ joint checking account 2this dollar_figure of insurance premiums comprised these three items dollar_figure that mrs shellito paid to conesco health insurance co for an insurance_policy under which she was the primary insured dollar_figure that mrs shellito paid to american republic insurance co for an insurance_policy under which petitioner was the primary insured and dollar_figure that was automatically debited from petitioners’ joint checking account for premiums_paid to american fidelity insurance co for a cancer expense insurance_policy that listed petitioner as the named insured beginning date and continuing periodically thereafter throughout petitioner wrote mrs shellito checks totaling dollar_figure drawn on their joint checking account she deposited them in her separate checking account the accompanying deposit tickets indicate that the deposits represented medical reimbursements from mr shellito on date petitioners executed a document entitled employee benefit expense transmittal which they sent to agriplan bizplan in this document petitioner claimed eligible expenses_incurred for eligible_plan participants during of dollar_figure on date agriplan bizplan sent a yearend report to petitioner the report indicated that on the basis of a review of the employee benefit expense transmittal the total submitted benefit expenses were dollar_figure and that this amount could be deducted as a business_expense on petitioner’s business tax_return 3petitioners allege that petitioner actually paid mrs shellito more than the dollar_figure of reimbursements described above because he paid additional_amounts directly to insurance_companies on mrs shellito’s behalf although we do not find petitioners’ allegations well founded because our analysis does not depend upon the exact amount of reimbursements that petitioner allegedly paid mrs shellito we need not address this issue further 4we are unable to correlate this number with other evidence in the record 5the record does not conclusively explain the discrepancy between the dollar_figure listed on this yearend report and the dollar_figure of expenses that petitioner claimed on the employee benefit expense transmittal or the dollar_figure of medical_expenses that mrs shellito incurred after date petitioner issued to mrs shellito a form_w-2 wage and tax statement reporting wages paid of dollar_figure in petitioners reported this amount as wages on their form_1040 u s individual_income_tax_return which their c p a prepared on the schedule f attached to their form_1040 petitioners claimed a dollar_figure deduction for employee benefit programs and a dollar_figure deduction for labor hired on their form_1040 petitioners listed mrs shellito’s occupation as house wife in the notice_of_deficiency respondent disallowed dollar_figure of the amount that petitioners had claimed for employee benefit programs ie all but dollar_figure respondent allowed petitioners a dollar_figure offsetting adjustment for self employed health insurance items and tax treatment for mrs shellito incurred or paid dollar_figure of expenses for medical_care and health insurance premiums for herself petitioner and their dependent_children as follows 6this amount represents dollar_figure of total monthly cash payments plus dollar_figure of employment_taxes that petitioner reported paying on mrs shellito’s behalf on form_943 employer’s annual tax_return for agricultural employees petitioner reported liability for employment_taxes of dollar_figure for 7the parties agree that this dollar_figure represents the premium that mrs shellito paid in on the conesco health insurance co insurance_policy that listed her as the primary insured 8the record does not indicate how this adjustment was calculated expense premium out-of-pocket medical_expenses medical mileage insurance premium sec_1 total amount dollar_figure big_number big_number 1this dollar_figure of insurance premiums comprised these two items dollar_figure that mrs shellito paid to conesco health insurance co for the insurance_policy under which she was the primary insured and dollar_figure that mrs shellito paid to american republic insurance co for an insurance_policy that listed petitioner as the primary insured during petitioner wrote mrs shellito on their joint checking account checks totaling dollar_figure which she deposited in her separate checking account the accompanying deposit tickets indicate that the deposits represented medical reimbursements from petitioner on date petitioners executed a document entitled employee benefit expense transmittal which they sent to agriplan bizplan in this document petitioner claimed expenses for eligible_plan participants during of dollar_figure consisting of dollar_figure insurance premiums and dollar_figure of medical_expenses on date agriplan bizplan sent a yearend report to petitioner the report indicated that on the basis of a review of the employee benefit expense transmittal the total submitted benefit expenses were dollar_figure and that after a dollar_figure 9although dollar_figure is close to the dollar_figure of medical_expenses incurred or paid_by mrs shellito during the record does not explain the seeming discrepancy negative adjustment the total benefit expenses that could be claimed as a business_expense on petitioner’s business tax_return were dollar_figure petitioner issued to mrs shellito a form_w-2 reporting wages paid of dollar_figure in dollar_figure petitioners reported this amount as wages on their form_1040 which their c p a prepared on the schedule f attached to their form_1040 petitioners claimed a dollar_figure deduction for employee benefit programs and a dollar_figure deduction for labor hired on their form_1040 petitioners listed mrs shellito’s occupation as house wife in the notice_of_deficiency respondent disallowed dollar_figure of the amount that petitioners had claimed for employee benefit programs ie as for all but dollar_figure respondent allowed 10the report contains no explanation of the dollar_figure negative adjustment it appears however that this was the amount by which petitioner’s dollar_figure of reported medical_expenses exceeded the dollar_figure limit on reimbursements of out-of-pocket expenses as indicated on petitioner’s agriplan bizplan application 11this amount represents dollar_figure of total monthly cash payments plus dollar_figure of employment_taxes that petitioner reported paying on mrs shellito’s behalf for on form_943 petitioner reported liability for employment_taxes of dollar_figure for 12as noted supra note the parties agree that dollar_figure represents the premium that mrs shellito paid in on the conesco health insurance co insurance_policy under which she was the primary insured in the premium that mrs shellito paid on this insurance_policy was actually dollar_figure the record contains no explanation as to why respondent allowed this deduction for in the amount of the premium petitioners a dollar_figure offsetting adjustment for self employed health insurance dollar_figure i employee_benefit_plan expenses opinion before mrs shellito had worked on petitioners’ family farm without compensation_for about years in upon the advice of their c p a petitioners signed a document whereby mrs shellito purportedly became her husband’s at-will employee although the document makes no reference to compensation petitioner purportedly agreed to pay mrs shellito dollar_figure a month plus medical benefits in the form of reimbursements for medical_expenses and health insurance premiums incurred for herself petitioner and their dependent_children petitioners contend that pursuant to sec_162 they are entitled to deduct these purported reimbursements as employee_benefit_plan expenses for the reasons explained below we disagree a burden_of_proof as a general matter the commissioner’s determination is presumptively correct and the taxpayer bears the burden of proving entitlement to claimed deductions rule a 503_us_79 in certain circumstances the burden_of_proof with respect to any factual 13the record does not indicate how this adjustment was calculated issue may be shifted to the commissioner sec_7491 the parties disagree as to whether petitioners have met the statutory requirements to shift the burden_of_proof to respondent because we do not decide this case by reference to the placement of the burden_of_proof we need not and do not decide whether petitioners have met the requirements under sec_7491 to shift the burden_of_proof to respondent b sec_162 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered such as any amount_paid to an employee pursuant to an employee_benefit_plan for an expense that the employee pays or incurs sec_1_162-10 income_tax regs see frahm v commissioner t c memo 2007-dollar_figure respondent concedes that pursuant to this 14under sec_105 accident_and_health_insurance payments made directly or indirectly to an employee to reimburse expenses for medical_care are with certain limitations excludable from the employee’s gross_income for this purpose amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_105 ostensibly pursuant to this provision petitioners have excluded from mrs shellito’s gross_income the medical expense reimbursements that petitioner allegedly paid to her this claimed exclusion which is not at issue in this case is inconsequential in the light of our holding that mrs shellito was not petitioner’s employee and received no compensation from him continued provision petitioners are entitled to most of the claimed deductions for employee benefit programs if mrs shellito is properly considered her husband’s employeedollar_figure respondent contends however that petitioners are not entitled to these deductions because mrs shellito was not a bona_fide employee of her husband we agree with respondent c analysis citing 92_tc_351 affd 907_f2d_1173 d c cir and like cases petitioners contend that under the common_law agency test the crucial consideration is the right of control or lack of it which the employer may exercise over the putative employee petitioners assert that petitioner has employed mrs shellito since continued pursuant to sec_162 a self-employed_individual may deduct a percentage percent in percent in of any amount_paid or incurred for insurance that constitutes medical_care for the taxpayer or the taxpayer’s spouse or children in the notice_of_deficiency respondent allowed petitioners adjustments for self employed health insurance for each year at issue ostensibly pursuant to sec_162 although we are unable to correlate the derivation of the amounts of these adjustments with the evidence of record the parties have not raised and accordingly we do not reach any issue regarding these adjustments 15respondent contends that even if mrs shellito were deemed petitioner’s employee petitioners are not entitled to deduct certain relatively small amounts that respondent alleges were paid before date or amounts that respondent contends exceed petitioner’s actual reimbursements to mrs shellito in the light of our holding that mrs shellito was not a bona_fide employee of petitioner it is unnecessary to address these contentions because since then she has performed her services on the family farm under petitioner’s control and instruction they contend that petitioners entered into an employment agreement on date to formalize this preexisting employer-employee relationship we do not agree that the purported employment agreement formalized a preexisting employer-employee relationship because we do not believe there was any such preexisting relationship the existence of remuneration is an ‘essential condition’ of an employer-employee relationship 126_f3d_112 2d cir quoting 907_f2d_71 8th cir see 170_f3d_974 10th cir absent remuneration there is no plausible employment relationship and consequently no need to undertake a common_law agency analysis graves v women’s profl rodeo association inc supra pincite according to petitioners’ own testimony before date mrs shellito received no remuneration for her servicesdollar_figure consequently because this essential condition of an employment relationship was missing mrs shellito was not her husband’s 16mrs shellito testified that petitioner did not pay her or provide her any form of compensation before date similarly petitioner testified that he started paying mrs shellito and providing her medical insurance in employee before irrespective of the degree of control he might have exercised over her rather it appears to us that during these many years mrs shellito rendered her services as part of the ‘shared enterprise’ of marriage cray v cray p 2d kan quoting berish v berish n e 2d ohio as petitioners worked together to make a living and raise their family we are not convinced that anything happened in that materially changed the nature of petitioners’ economic relationship mrs shellito’s tasks on the farm were unchanged more significantly mrs shellito’s purported compensation was we believe illusory in essence the purported compensation arrangement was that petitioner would reimburse mrs shellito for family medical_expenses and insurance premiums that she paiddollar_figure in paying these expenses from her separate checking account mrs shellito ostensibly assumed the obligation to pay family medical_expenses that under kansas law were as much her husband’s liability as her own see st francis regl med ctr inc v bowles p 2d 17although petitioner paid mrs shellito from their joint checking account dollar_figure wages each month in addition to reimbursements for medical_expenses he testified that he reimbursed her for the amount of medical bills and stuff that was above and beyond the dollar_figure that i’d paid her prior to in essence then the dollar_figure per month of wages appears to have been simply a component of the medical expense reimbursements that petitioner allegedly paid mrs shellito kan pursuant to the common_law doctrine_of necessaries as recognized under kansas law based upon the concept of unity of marriage each spouse is liable for the other’s necessaries including medical services we do not see that mrs shellito obtained any economic benefit from her husband’s reimbursing her from their joint checking account for medical_expenses for which he was also liabledollar_figure in the absence of proof to the contrary petitioners are presumed to own equally the funds in their joint checking account see walnut valley state bank v stovall p 2d kan consequently we consider the funds paid from their joint checking account to have been paid equally by each of them cf 16_tc_140 husband was entitled to deduct on his separate_return only half of the interest_paid from his and his wife’s joint checking account insofar as mrs shellito was reimbursed with her own funds from the joint checking account she clearly obtained no economic benefit insofar as she was reimbursed with her husband’s funds from the joint checking account any resulting economic 18relatively small amounts of the medical_expenses in question were automatically debited from petitioners’ joint checking account in addition mrs shellito paid small amounts of the medical_expenses in question from petitioners’ joint checking account these circumstances do not affect our conclusion that mrs shellito obtained no economic benefit from the purported employment agreement benefit is directly offset and negated by her assuming and paying her husband’s liability for the family medical_expenses when all is said and done it appears to us that mrs shellito’s and her family’s medical_expenses and health insurance premiums continued in effect to be paid from petitioners’ joint checking account just as they always had been we conclude that mrs shellito received no remuneration under the purported employment arrangement and consequently during the years at issue as in the preceding years there was no bona_fide employment relationship petitioners executed the purported employment agreement for tax reasons on the advice of their c p a who had prepared the document for them petitioner testified forthrightly that he started paying mrs shellito in june of because it would be a tax break that i could use citing seidel v commissioner tcmemo_1971_238 petitioners contend that the mere fact that petitioner had a tax-savings motive does not affect the validity of the purported employee_benefit_plan that he adopted this may be true but is beside the point--even a valid employee_benefit_plan is unavailing in the absence of a bona_fide employment relationship although a tax-avoidance motive for structuring a transaction in a particular way is not inherently fatal a transaction between family members deserves a heightened level of skepticism and scrutiny to determine the transaction’s substance 190_f3d_1165 n 10th cir see hamdi v commissioner tcmemo_1993_38 affd without published opinion 23_f3d_407 6th cir exercising that heightened skepticism and scrutiny we conclude that in substance petitioners’ purported employment agreement was a mere formalism that for the reasons previously discussed did not give rise to a true employment relationshipdollar_figure in support of their argument that mrs shellito was petitioner’s bona_fide employee petitioners note that in the notice_of_deficiency respondent did not disallow the deduction petitioners claimed on schedule f for wages that petitioner paid mrs shellito and also allowed for each year at issue dollar_figure of the expenses that petitioners claimed for employee benefit programs the notice_of_deficiency does not explain the treatment of these items and respondent has offered no explanation in this proceedingdollar_figure whatever inferences might be 19this conclusion is not altered by the fact that petitioner reported mrs shellito’s wages on forms w-2 and paid relatively small amounts of employment_taxes in furtherance of the claimed deductions for employee benefit programs the economic benefit of which if sustained would far exceed the relatively small amount of employment_taxes incurred 20it might be inferred that respondent’s allowing the deduction for wages paid might have been meant to counterbalance petitioners’ including these amounts in gross_income as wages cf haeder v commissioner tcmemo_2001_7 ndollar_figure noting that the commissioner had determined that the taxpayers’ income should be reduced by wages the husband allegedly paid to his wife the allowance of the dollar_figure deduction continued drawn from respondent’s treatment of these items are counterbalanced however by inferences that might be drawn from petitioners’ describing on their form sec_1040 for each year at issue mrs shellito’s occupation as house wife --a characterization that we believe was accurate in sum we conclude that because she received no remuneration and the purported employment agreement was a mere formalism mrs shellito was not petitioner’s bona_fide employee for the years at issuedollar_figure consequently petitioner is not continued for employee benefit programs for both and is more puzzling the parties agree that this dollar_figure deduction represents the premium that mrs shellito paid in on her conesco health insurance co policy in however her premium on this policy was dollar_figure 21cf frahm v commissioner tcmemo_2007_351 holding that employee_benefit_plan expenses were allowable under sec_162 the commissioner conceded the existence of a valid employment relationship between the married taxpayers eyler v commissioner tcmemo_2007_350 disallowing claimed sec_162 deduction for want of proof that the taxpayer husband paid health insurance premiums in his capacity as his wife’s employer pursuant to an unwritten health plan rather than in his individual capacity as the primary insured under the health policy albers v commissioner tcmemo_2007_144 disallowing claimed sec_162 deduction because taxpayers failed to prove that the employer husband paid his employee wife pursuant to an employee_benefit_plan amounts to reimburse her for medical_expenses that she incurred or paid francis v commissioner tcmemo_2007_33 without deciding the bona fides of a purported employment relationship between the married taxpayers disallowing disputed amounts of sec_162 deduction for want of evidence that any compensation the taxpayer husband paid his wife was reasonable in amount haeder v commissioner supra disallowing claimed sec_162 deduction on the basis that the taxpayer’s wife was not his bona_fide employee because she continued entitled under sec_162 to any deduction for employee program benefits in excess of the amounts respondent has allowed ii accuracy-related_penalty respondent determined that for petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 such a determination is made by taking into account all facts and circumstances including the experience and knowledge of the taxpayer and his or her reliance on a professional tax adviser see sec_1_6664-4 income_tax regs petitioners sought and in good_faith we believe followed the tax_advice of their c p a who steered them into setting up the medical reimbursement plan helped them fill out the application_for it drafted the purported employment agreement continued performed no services other than those reasonably expected of a family_member for them and prepared their tax returns for the years at issue taking into account all the facts and circumstances including petitioners’ lack of experience and knowledge regarding tax matters we conclude that they reasonably relied upon the c p a ’s advice in claiming the disputed deductions cf 469_us_241 when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice we do not sustain imposition of the accuracy-related_penalty to reflect the foregoing an appropriate decision will be entered
